—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about March 1, 1996, which, inter alia, released the subject children to their mother and issued an order of protection in favor of the children against respondent-appellant, upon findings that respondent sexually and physically abused one of the children, physically abused another and derivatively abused the third, unanimously affirmed, without costs.
*77The child Roseanne’s out-of-court statement of sexual abuse by respondent was sufficiently corroborated by medical evidence and the separate out-of-court statements of the children Roseanne and Osvaldo of physical abuse by respondent sufficiently cross-corroborated each other (see, Matter of Yesenia M., 239 AD2d 245; Matter of Department of Social Servs. [R. Children] v Waleska M., 195 AD2d 507, 510, lv denied 82 NY2d 660). Concur — Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.